Filed 7/29/22 Singh v. Inter-Con Security Systems CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 SHAILENDRA SINGH,                                                  H047337
                                                                    (Santa Clara County
             Plaintiff and Appellant,                               Super. Ct. No. 17CV313202)

             v.

 INTER-CON SECURITY SYSTEMS,
 INC.,

             Defendant and Respondent.


         Inter-Con Security Systems, Inc. (Inter-Con), provides security guard services for
government and commercial clients throughout California. Between March 2015 and
May 2017, Shailendra Singh worked for Inter-Con as a security guard, assigned to
provide security for the California Highway Patrol (CHP) at a Department of Motor
Vehicles (DMV) branch in San Jose.
         Singh sued Inter-Con in July 2017, asserting a single cause of action for violation
of the Private Attorneys General Act (PAGA),1 alleging that Inter-Con violated Labor
Code section 201.3 by failing to pay Singh and similarly situated employees on a weekly
basis. Inter-Con moved for summary judgment, arguing that, because Singh had worked




         Enacted in 2003, PAGA adopted Labor Code section 2698 et seq. and “created a
         1

type of qui tam action, authorizing a private party to bring an action to recover a penalty
on behalf of the government and receive part of the recovery as compensation.” (Huff v.
Securitas Security Services USA, Inc. (2018) 23 Cal.App.5th 745, 753 (Huff); Lab. Code,
§ 2698 et seq.)
for Inter-Con for more than 90 consecutive days, an exception in Labor Code section
201.3, subdivision (b)(6) applied so that weekly pay was not required.
       The trial court denied the motion, holding that the exception in Labor Code
section 201.3, subdivision (b)(6) applies only where the employee’s initial assignment
was intended at the outset to last for more than 90 consecutive days, regardless of how
long it actually lasts.
       Shortly thereafter, Inter-Con brought a second motion for summary judgment,
submitting new evidence which it contended showed that Singh was initially assigned to
work for the CHP for more than 90 consecutive days so that, under the trial court’s
interpretation of Labor Code section 201.3, subdivision (b)(6), the exception still applies.
The trial court granted the motion.
       Singh appeals, arguing that Code of Civil Procedure section 437c, subdivision
(f)(2), precluded Inter-Con from bringing the second motion for summary judgment, and
that security guards are exempt from the 90-day rule in Labor Code section 201.3,
subdivision (b)(6).
       We conclude Singh’s arguments lack merit and we therefore affirm.
                          I. FACTUAL AND PROCEDURAL BACKGROUND
       Inter-Con is a security services company licensed as a private patrol operator by
the California Bureau of Security and Investigative Services. In March 2015, Inter-Con
hired Singh to work as a security guard for its client, the CHP. Singh then worked in that
capacity at a local DMV branch in San Jose until May 2017, when he was suspended
following a customer complaint. In June 2017, Singh was terminated from the CHP
contract and offered an assignment for a different Inter-Con client; he refused, thus
ending his employment with Inter-Con.
       At the time Inter-Con initially hired Singh, its contract with the CHP extended
through December 21, 2015, more than 90 days beyond the date Singh was hired. It is



                                             2
undisputed for purposes of this appeal that Inter-Con assigned Singh to the CHP contract
with the expectation that he would work there as long as Inter-Con had that contract.2
       Singh filed the initial complaint in this action in July 2017. The operative second
amended complaint alleged a single cause of action for violation of PAGA for failing to
compensate employees in accordance with Labor Code section 201.3 by failing to pay
them on a weekly basis.3
       Inter-Con filed its initial motion for summary judgment in June 2018, arguing that
the “weekly pay mandate” of Labor Code section 201.3, subdivision (b)(1) does not
apply where employees work for a client for over 90 consecutive calendar days, pursuant
to the statutory exception set forth in Labor Code section 201.3, subdivision (b)(6).4
Inter-Con introduced evidence, including Singh’s own admission, that Singh had worked
for Inter-Con’s client, CHP, for over two years. Singh did not dispute the facts Inter-Con
relied on, but rather argued that the 90-day exception does not apply to security guards.



       2  As explained further below, in opposing Inter-Con’s second motion for summary
judgment in the trial court, Singh disputed that he was “assigned to work” for the CHP
for more than 90 consecutive days. The trial court rejected that argument and Singh has
not challenged it on appeal; accordingly, we omit a detailed summary of facts related
thereto.
        3 The parties have not cited to any evidence in the record reflecting how often

Inter-Con actually paid Singh. Singh claims he was paid “on a bi-weekly basis,” but cites
no evidence in the record in support of that claim. We may not consider any statements
of fact not supported by the record. (McOwen v. Grossman (2007) 153 Cal.App.4th 937,
947.) At the same time, Inter-Con has not disputed Singh’s assertion in the trial court or
on appeal, and its motions for summary judgment did not introduce any evidence
regarding how often it paid Singh. Accordingly, the question of whether Inter-Con paid
Singh weekly is not before us. (Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826,
850 [moving defendant bears the burden to show no triable issue of material fact]
(Aguilar).)
        4 Inter-Con also argued that it is not subject to the weekly pay requirement of

Labor Code section 201.3 because it is not a “temporary services employer” as defined in
Labor Code section 201.3, subdivision (a)(1). The trial court rejected that argument;
Inter-Con did not reassert it in its second motion and it is not at issue in this appeal.

                                             3
       The trial court denied Inter-Con’s initial motion in January 2019. It held that the
exception in Labor Code section 201.3, subdivision (b)(6) applies only where the
employee is “assigned to work” for a client for more than 90 consecutive calendar days,
regardless of how long the employee ultimately works there, and that Inter-Con had
failed to introduce any evidence showing what period of time Singh was initially
assigned to work for the CHP. According to the trial court, its interpretation of the statute
“makes sense because the employer must be able to determine whether an employee is
subject to the weekly pay requirement at the outset of his or her assignment, without
complete certainty as to how long the assignment will last in fact” and “is consistent with
subdivision (b)(l) of section 201.3, which imposes the weekly pay requirement
‘regardless of when the assignment ends.’ ”
       Less than two months later, Inter-Con filed its second motion for summary
judgment. It argued that Singh was assigned to work for the CHP for more than 90
consecutive days at the outset, so that the exception in Labor Code section 201.3,
subdivision (b)(6) still applies. In support, Inter-Con submitted evidence of its “Project
Management Business Model,” which it claimed showed that Inter-Con hires employees
with the expectation they will be assigned to a specific client throughout the duration of
the client’s contract, and that its contract with the CHP extended for more than nine
months at the time Singh was hired.
       Singh argued that Inter-Con was precluded from bringing the second motion by
Code of Civil Procedure section 437c, subdivision (f)(2), because the statute bars
“repetitive” motions for summary judgment. Singh also disputed Inter-Con’s evidence,
arguing it did not show that Inter-Con intended at the outset to assign Singh to the CHP
for more than 90 consecutive days. Lastly, Singh reiterated his argument that the 90-day
exception in Labor Code section 201.3, subdivision (b)(6) does not apply to security
guards at all. According to Singh, the Legislature amended Labor Code section 201.3 in



                                              4
2016 expressly to exclude security guards from the 90-day exception contained in Labor
Code section 201.3, subdivision (b)(6).
       The trial court granted Inter-Con’s second motion. It held that Code of Civil
Procedure section 437c, subdivision (f)(2) did not preclude Inter-Con’s second motion
because, even if the section applies, the motion was premised on a different legal theory
supported by different evidence—specifically, it corrected evidentiary deficiencies in the
prior motion which had failed to address the elements of Singh’s claim. The court also
rejected Singh’s argument that the 90-day exception does not apply to security guards,
and determined that the newly introduced evidence satisfied Inter-Con’s burden to show
that Singh was assigned to work for the CHP for more than 90 consecutive calendar days.
Because Singh failed to raise a disputed issue of material fact regarding the length of his
assignment, the court granted Inter-Con’s motion.
       Judgment was entered in Inter-Con’s favor on July 29, 2019. Singh timely
appealed.
                                          II. DISCUSSION
       Singh argues on appeal that (1) Code of Civil Procedure section 437c, subdivision
(f)(2) precluded Inter-Con from bringing its second motion for summary judgment, and
(2) the 90-day exception in Labor Code section 201.3, subdivision (b)(6) does not apply
to security guards.5
       A. Standards of review
       We review the trial court’s decision to allow Inter-Con to file its second motion
for summary judgment for an abuse of discretion. (Nieto v. Blue Shield of California Life




       5On appeal, Singh does not challenge the sufficiency of Inter-Con’s evidence as to
whether he was actually assigned to work for the CHP for more than 90 consecutive
calendar days at the outset. Accordingly, we do not review that issue. (Bains v. Moores
(2009) 172 Cal.App.4th 445, 455 (Bains).)

                                              5
& Health Ins. Co. (2010) 181 Cal.App.4th 60, 72 (Nieto); Pender v. Radin (1994) 23
Cal.App.4th 1807, 1812.)
          With respect to the trial court’s order granting Inter-Con’s motion for summary
judgment, “ ‘ “we review the record de novo to determine whether [it has] conclusively
negated a necessary element of the plaintiff’s case or demonstrated that under no
hypothesis is there a material issue of fact that requires the process of trial.” ’ ” (Saelzler
v. Advanced Group 400 (2001) 25 Cal.4th 763, 767 (Saelzler).)
          The moving defendant “bears the burden of persuasion that there is no triable issue
of material fact and that [it] is entitled to judgment as a matter of law.” (Aguilar, supra,
25 Cal.4th at p. 850.) Upon a defendant’s prima facie showing of the nonexistence of an
element of plaintiff’s case, the plaintiff “is then subjected to a burden of production of his
own to make a prima facie showing of the existence of a triable issue of material fact.”
(Ibid.)
          Under that approach, a reviewing court independently examines “ ‘(1) the
pleadings to determine the elements of the claim, (2) the motion to determine if it
establishes facts justifying judgment in the moving party’s favor, and (3) the
opposition—assuming movant has met its initial burden—to “decide whether the
opposing party has demonstrated the existence of a triable, material fact issue.” ’ ” (Kim
v. County of Monterey (2019) 43 Cal.App.5th 312, 323.)
          We also independently review statutory construction issues underlying the
granting of a summary judgment motion. (MacIsaac v. Waste Management Collection &
Recycling, Inc. (2005) 134 Cal.App.4th 1076, 1082 (MacIsaac).)
          Although we review the record de novo, the appellant nevertheless bears the
burden of showing error on appeal. (Bains, supra, 172 Cal.App.4th at p. 455.) Our
independent review “ ‘ “does not obligate us to cull the record for the benefit of the
appellant in order to attempt to uncover the requisite triable issues.” ’ ” (Ibid.)
“ ‘ “As with an appeal from any judgment, it is the appellant’s responsibility to

                                               6
affirmatively demonstrate error and, therefore, to point out the triable issues the appellant
claims are present by citation to the record and any supporting authority.” ’ ” (Ibid.)

       B. The trial court did not abuse its discretion in allowing Inter-Con’s second
          summary judgment motion
       Singh argues that Inter-Con’s second motion for summary judgment was
precluded by Code of Civil Procedure section 437c, subdivision (f)(2). That subdivision
provides: “A motion for summary adjudication may be made by itself or as an alternative
to a motion for summary judgment and shall proceed in all procedural respects as a
motion for summary judgment. A party shall not move for summary judgment based on
issues asserted in a prior motion for summary adjudication and denied by the court unless
that party establishes, to the satisfaction of the court, newly discovered facts or
circumstances or a change of law supporting the issues reasserted in the summary
judgment motion.” (Code Civ. Proc., § 437c, subd. (f)(2).)
       According to Singh, Inter-Con’s second motion was “repetitive,” raising the same
issue as the first motion but with no newly discovered facts or circumstances or a change
of law as required by the statute. Inter-Con argues that its second motion addressed a
“distinct theory and issue” not raised in the first motion: whether Inter-Con initially
intended to assign Singh to work for the CHP for more than 90 consecutive days.6
       As noted above, we review the trial court’s decision to allow Inter-Con’s second
motion for an abuse of discretion. (Nieto, supra, 181 Cal.App.4th at p. 72.) Here, the
trial court determined that the second motion was premised on a different legal theory


       6 Inter-Con also argues that Code of Civil Procedure section 437c, subdivision
(f)(2), does not apply here at all because, by its own terms, it applies only where the prior
motion was for summary adjudication, whereas Inter-Con’s initial motion was for
summary judgment. We need not address this issue because we determine that, even if
the statute does apply, the trial court did not abuse its discretion allowing Inter-Con’s
second motion. (Paiva v. Nichols (2008) 168 Cal.App.4th 1007, 1019, fn. 6 [appellate
courts generally will not address issues whose resolution is unnecessary to disposition of
the appeal].)

                                              7
than the first and that it corrected evidentiary deficiencies in the prior motion. The trial
court also analogized to case law which it found presented the same circumstances. We
address two of those cases briefly and explain why we find them analogous as well.
       In Nieto, the defendant’s initial motion for summary judgment had failed to
address the elements of its counter-claim for fraud against its insured. (Nieto, supra, 181
Cal.App.4th at p. 72.) Its subsequent motion for summary judgment corrected that
omission and introduced new evidence in support of the claim, which the trial court held
constituted a new issue not raised by the prior motion. (Ibid.)
       Similarly, in Patterson v. Sacramento City Unified School Dist. (2007) 155
Cal.App.4th 821 (Patterson), the defendant’s first motion for summary judgment argued
that there was no statutory basis for imposing liability for negligent supervision or
general negligence. (Id. at p. 827.) After the trial court held the facts were sufficient to
show a duty owed to the plaintiff, defendant filed a second motion, in which it argued
that the common law defense of assumption of risk negated any such duty. (Ibid.) The
trial court explained that, while both motions involved “ ‘duty’ in a general sense,” they
involved different legal theories, and “[a] comparison of the . . . material facts” showed
that the second motion was not simply a “ ‘reformatted, condensed, and cosmetically
repackaged’ version of [the] first motion.” (Ibid., quoting Bagley v. TRW, Inc. (1999) 73
Cal.App.4th 1092, 1097.)
       Nieto and Patterson support our conclusion that the trial court did not abuse its
discretion in determining that the second motion was based on newly discovered facts or
circumstances or a change of law supporting the issues reasserted therein. As in Nieto,
Inter-Con’s second motion was premised on a different legal theory. Here, Inter-Con
argued in its second motion that Singh was initially assigned to work for the CHP for
more than 90 consecutive calendar days. Specifically, it argued it was Inter-Con’s intent
at the outset of the assignment in March 2015 that Singh would work for the CHP for the
remainder of the contract which, at that point, extended more than 90 days to December

                                              8
2015. Inter-Con had not made that legal argument in its initial motion, where it argued
only that Singh had actually worked more than 90 days assigned to the same client.
Although each motion argued that the 90-day exception of Labor Code section 201.3,
subdivision (b)(6) applies, the motions were premised on different legal theories. Similar
to Patterson, while both motions involved the applicability of the 90-day exception in a
general sense, they involved different legal theories. (Patterson, supra, 155 Cal.App.4th
at p. 827.)
       The motions were also based on different facts and evidence. The second motion
introduced evidence of Inter-Con’s “Project Management Business Model” and its
contract with the CHP, evidence it had not submitted in support of its first motion. As in
Nieto, the second motion corrected the omission from the first and introduced new
evidence in support of the claim. (Nieto, supra, 181 Cal.App.4th at p. 72.)
       As the trial court explained, “Inter-Con’s first motion was premised on an
incorrect legal theory and consequently failed to present necessary evidence, while its
renewed motion is premised on a different theory supported by different evidence.”
Inter-Con initially interpreted the 90-day exception in Labor Code section 201.3,
subdivision (b)(6), as focusing on the length of time actually worked; only after the trial
court denied its initial motion did Inter-Con develop its new legal theory that the statute
focuses on the intended length of assignment instead.
       Under these facts, the trial court’s determination that Inter-Con’s second motion
was premised on a different legal theory and corrected a defect and evidentiary
deficiencies in the prior motion was not an abuse of discretion.
       Singh contends that the second motion “relied on the very same facts” as the first.
That is incorrect; as we have noted, Inter-Con submitted a new separate statement of
undisputed facts with new evidence of its contract with the CHP and its “Project
Management Business Model” for assigning employees to client contracts.
Notably, Singh disputed those newly asserted facts in opposing the second motion,

                                             9
whereas he had not disputed any of Inter-Con’s asserted facts in support of its first
motion, thereby implicitly recognizing that the second motion relied on different facts.
       Singh also argues that Inter-Con “relied on the very same law, Section 201.3, and
the 90-day exemption contained therein.” But Singh disregards the new legal theory that
Inter-Con advanced in support of its second motion which, as in Patterson, was sufficient
to satisfy the requirements of Code of Civil Procedure section 437c, subdivision (f)(2).
(Patterson, supra, 155 Cal.App.4th at p. 827.) It is immaterial that the underlying law is
the same.
       Singh contends that Inter-Con’s second motion was “repetitive” and “duplicative,”
which Code of Civil Procedure section 437c, subdivision (f)(2) was intended to prevent.
But, as summarized above, the second motion was not duplicative of the first, a point
Singh appears to acknowledge elsewhere when he argues that Inter-Con “completely
changed course and [took] a directly contradictory position” in its second motion.
Although we do not believe the second motion was “directly contradictory” to the first
motion, even if it were, Singh has not identified any authority suggesting it would be
barred by Code of Civil Procedure section 437c, subdivision (f)(2), provided the other
requisite criteria are established.
       In sum, appellants have not demonstrated that there has been a miscarriage of
justice or that the trial court exceeded the bounds of reason. (Denham v. Superior Court
(1970) 2 Cal.3d 557, 566.)

       C. There is no triable issue of material fact as to whether Inter-Con violated
          Labor Code section 201.3, subdivision (b)(1), because the 90-day exception
          in Labor Code section 201.3, subdivision (b)(6) applies
       We determine that Inter-Con has conclusively negated an essential element of
Singh’s case—the allegation that Inter-Con violated Labor Code section 201.3,
subdivision (b)(1)’s weekly pay requirement—because the 90-day exception set forth in
Labor Code section 201.3, subdivision (b)(6) applies. (Saelzler, supra, 25 Cal.4th at


                                             10
p. 767.)7 As noted above, Singh has not challenged the trial court’s construction of the
facts showing Singh was initially assigned to the CHP for more than 90 consecutive
calendar days. Instead, Singh challenges only the effect of those facts—that is, he
contends they do not defeat his claim because the 90-day exception in Labor Code
section 201.3, subdivision (b)(6) does not apply here. Thus, we are presented solely with
a question of statutory interpretation, a pure question of law to which we apply a de novo
standard of review. (Kolodge v. Boyd (2001) 88 Cal.App.4th 349, 355-356; Haniff v.
Superior Court (2017) 9 Cal.App.5th 191, 198 (Haniff).)
       “We begin with the fundamental rule that our primary task is to determine the
lawmakers’ intent.” (Delaney v. Superior Court (1990) 50 Cal.3d 785, 798.) First, we
consider the plain language of the statute, “giving the words their usual and ordinary
meaning.” (Smith v. Superior Court (2006) 39 Cal.4th 77, 83 (Smith); Janken v. GM
Hughes Electronics (1996) 46 Cal.App.4th 55, 60 [words used by Legislature are
“primary determinant” of legislative intent].) “The language must be construed ‘in the
context of the statute as a whole and the overall statutory scheme, and we give
“significance to every word, phrase, sentence, and part of an act in pursuance of the
legislative purpose.” ’ [Citation.] In other words, ‘ “we do not construe statutes in
isolation, but rather read every statute ‘with reference to the entire scheme of law of
which it is part so that the whole may be harmonized and retain effectiveness.’ ” ’ ”
(Smith, supra, at p. 83.)
       “If the statutory language is clear and unambiguous, our task is at an end, for there
is no need for judicial construction.” (MacIsaac, supra, 134 Cal.App.4th at p. 1083.) “If
the statutory terms are ambiguous, we may examine extrinsic sources, including the

       7 We do not address the trial court’s threshold determination discussed above that
Labor Code section 201.3, subdivision (b)(1), “focuses on the period the employee ‘is
assigned to work for a client,’ not the period the employee ultimately works at an
assignment in reality.” Neither party has appealed that determination and, under either
interpretation, the result would be the same—the 90-day exception would apply.

                                             11
ostensible objects to be achieved and the legislative history.” (Smith, supra, 39 Cal.4th at
p. 83.)
          Applying these standards here, we begin with the plain language of Labor Code
section 201.3, which provides in pertinent part:
          “(a) For purposes of this section, the following definitions apply:
          “(1) ‘Temporary services employer’ means an employing unit that contracts with
clients or customers to supply workers to perform services for the clients or customers
and that performs all of the following functions: [¶] . . . [¶]
          “(b)(1)(A) Except as provided in paragraphs (2) to (5), inclusive, if an employee
of a temporary services employer is assigned to work for a client, that employee’s wages
are due and payable no less frequently than weekly, regardless of when the assignment
ends, and wages for work performed during any calendar week shall be due and payable
not later than the regular payday of the following calendar week. A temporary services
employer shall be deemed to have timely paid wages upon completion of an assignment
if wages are paid in compliance with this subdivision.
          “(B) Except as provided in paragraphs (2) to (5), inclusive, if an employee of a
temporary services employer in the security services industry is a security guard who is
registered pursuant to Chapter 11.5 (commencing with Section 7580) of Division 3 of the
Business and Professions Code, is employed by a private patrol operator licensed
pursuant to that chapter, and is assigned to work for a client, that employee’s wages are
due and payable no less frequently than weekly, regardless of when the assignment ends,
and wages for work performed during any workweek, as defined under Section 500, shall
be due and payable not later than the regular payday of the following workweek.
[¶] . . . [¶]
          “(6) If an employee of a temporary services employer is assigned to work for a
client for over 90 consecutive calendar days, this section does not apply unless the



                                                12
temporary services employer pays the employee weekly in compliance with paragraph
(1) of subdivision (b).”
        Viewing this language in the broader context of the overall statutory scheme, the
statutory language is clear and unambiguous. Labor Code section 201.3 requires
payment of wages at specified times for various temporary employees assigned to work
for a client.
        Labor Code section 201.3, subdivision (b)(1)(A) and (B), where applicable, both
require payment no less frequently than weekly. Labor Code section 201.3, subdivision
(b)(1)(A) applies to specified employees of temporary services employers and provides
that wages for work performed during any calendar week are due and payable no later
than the regular payday of the following calendar week. (Lab. Code, § 201.3,
subd. (b)(1)(A).) By contrast, Labor Code section 201.3, subdivision (b)(1)(B) applies
specifically to employees of temporary services employers in the security services
industry who are registered security guards employed by a licensed private patrol
operator, and provides that wages for work performed during any workweek—as defined
in Labor Code section 500—are due and payable no later than the regular payday of the
following workweek.8 (Lab. Code, § 201.3, subd. (b)(1)(B).)
        Labor Code section 201.3, subdivision (b)(2) through (5), where applicable,
requires payment at the end of each day or as provided in another specified section of the
Labor Code. (Lab. Code, § 201.3, subd. (b)(2)-(5).)
        Labor Code section 201.3, subdivision (b)(6), meanwhile, provides that Labor
Code section 201.3 does not apply at all to employees of a temporary services employer




        Labor Code section 500, subdivision (b), provides: “ ‘Workweek’ and ‘week’
        8

mean any seven consecutive days, starting with the same calendar day each week.
‘Workweek’ is a fixed and regularly recurring period of 168 hours, seven consecutive
24-hour periods.”

                                            13
assigned to work for a client for over 90 consecutive calendar days. 9 (Lab. Code,
§ 201.3, subd. (b)(6).)
         Singh claims that Labor Code section 201.3, subdivision (b)(1)(B) “directly
contradicts” subdivision (b)(6), so that “it is only logical” that subdivision (b)(1)(B)
would “trump” subdivision (b)(6)’s 90-day exception. We disagree—the subdivisions
do not contradict each other. Instead, subdivision (b)(6) states that Labor Code
section 201.3 does not apply if the employee is assigned to work for a client for more
than 90 consecutive calendar days. In such instances, subdivision (b)(1)(B) does not
apply.
         Singh also relies on legislative history, which he argues shows that Labor Code
section 201.3, subdivision (b)(1)(B) “was added to provide an exception” to subdivision
(b)(6)’s exemption “as it relates to security guard employees.” However, “[i]t is an
established principle that where statutory language is unambiguous, a court is precluded
from considering legislative history.” (Huff, supra, 23 Cal.App.5th at p. 755, citing
People v. Robles (2000) 23 Cal.4th 1106, 1111 [“If the language contains no ambiguity,
we presume the Legislature meant what it said, and the plain meaning of the statute
governs.”].) Here, we have determined that the statutory language is unambiguous.
         Even if we were to consider the legislative history on which Singh relies, it
confirms our reading of the statute. “[T]he plain meaning rule does not prohibit a court
from determining whether the literal meaning of a statute comports with its purpose.”
(Huff, supra, 23 Cal.App.5th at p. 755, citing Lungren v. Deukmejian (1988) 45 Cal.3d
727, 735.) “Courts have therefore considered legislative history even in cases where the
text of a statute is clear; but only to confirm the interpretation already apparent from the
plain language, not to advance an alternative meaning.” (Huff, supra, at p. 755, citing

         9
         The subdivision also includes one exception not applicable here: where the
employer pays the employee weekly in compliance with Labor Code section 201.3,
subdivision (b)(1).

                                              14
Miller v. Bank of America, NT & SA (2009) 46 Cal.4th 630, 642 (Miller) [examination of
legislative history to support conclusion regarding proper interpretation]; Haniff, supra, 9
Cal.App.5th at p. 202 [legislative history may provide additional authority confirming
court’s interpretation of a statute].) Applying that standard here, we determine that the
legislative history confirms our interpretation of the statute.
       Singh points to the 2016 amendment to Labor Code section 201.3, which added
subdivision (b)(1)(B) pertaining specifically to security guards, and argues that the
amendment “expressly mandates security guards to be paid on a weekly basis without
any exceptions.” He quotes two isolated portions of Senate Rules Committee analysis for
support: (1) “Need for this bill. AB 1311 addresses an unusual court case that dealt with
the timing of wages for security guards, Specifically, in Huff v. Securitas Security
Services, Case No. 1-10-CV-172614 (2015), Securitas successfully argued that it has not
violated the temporary services employer requirements as all of the claimants had
assignments in excess of 90 days. With assignments of that length, security guards are
explicitly exempted from the provisions of Labor Code Section 201.3, which was
discussed earlier”; and (2) “[This bill provides] that if an employee of a temporary
services employer is employed as a registered security officer, his or her wages are due
and payable no less frequently than weekly, regardless of when the assignment ends, and
must be due and payable not later than the regular payday of the following workweek.”
       According to Singh, this language demonstrates that “[t]he Legislature emphasized
that wages must be paid ‘no less frequently than weekly’ and that wages must be paid the
‘following workweek,’ without permitting any exemption for security guards assigned to
a client for 90 days or more.”
       Again, we disagree. Singh omits other portions of the same committee analysis,
which explain that the 2016 amendment was intended to address the fact that security
firms utilize a different “workweek” than the calendar week: “[t]his bill allows
temporary services employers to pay temporary private security officers based on a

                                              15
workweek . . . rather than a calendar week.” The committee analysis also explained the
portion of the trial court ruling in Huff it was responding to: “However, in determining
this calculation, the court used a calendar week of Sunday to Saturday, which is not the
workweek utilized by Securitas. Rather, this is the default calendar week used by the
Division of Labor Standards Enforcement for enforcement purposes. Securitas and other
security firms utilize a Friday to Thursday workweek, which proponents note reflects the
fact that their employees frequently work on the weekends, unlike many employers.”
The newly added Labor Code section 201.3, subdivision (b)(1)(B) addressed that issue by
distinguishing the workweek from the calendar week for security guards, thereby
confirming the interpretation already apparent from the plain language. (Miller, supra,
46 Cal.4th at p. 642.)
       As the trial court in this case explained, “the legislative history makes it clear that
the amendment was directed to a different aspect of the ruling in Huff, which, like the
statutory language emphasized above, dealt with the payday applicable to temporary
services employees.” We agree.
       There is also nothing in the legislative history to suggest that the intent was to
provide an exception to Labor Code section 201.3, subdivision (b)(6)’s exemption “as it
relates to security guard employees,” as Singh contends. Indeed, the 2016 amendment
did not change Labor Code section 201.3, subdivision (b)(6) and the legislative history
does not indicate any desire to change or limit it.
                                      III.   DISPOSITION
       We affirm the judgment. Inter-Con is awarded its costs on appeal.




                                              16
                                  ___________________________________
                                                   Wilson, J.




WE CONCUR:




__________________________________________
                 Bamattre-Manoukian, Acting P.J.




______________________________________
                 Danner, J.




Singh v. Inter-Con Security Systems, Inc.
H047337